DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, Figures 1, 2, 3A, 4 and 5 in the reply filed on 05/23/2022 is acknowledged.  The traversal is on the ground(s) that “search and examination of the entire application can be made without serious burden on the Examiner” (see Page 3 of the Applicant’s Remarks filed on 05/23/2022).  This is not found persuasive because Species I requires a liquid pump having single piece volute housing, the first bushing (72) is provided separately from the volute housing in the lower bore of the seal housing; and the second bushing (86) is fitted into an upper cavity (85) in the first bushing (72). However, Species II requires a liquid pump having a volute housing, the first bushing (76) is provided separately from the volute housing in the lower bore of the seal housing; and the second bushing (88) is fitted into an upper cavity (41) in the upper region of the seal housing (40). Species III requires a liquid pump having the upper volute wall which is formed as a separate piece that is not unitary with the lower portion of the volute, a first bushing (72) is provided in the lower bore (48) of the seal housing; and the second bushing (86) is fitted into an upper cavity (85) in the first bushing (72). 
Thus, each of the Species discloses a liquid pump which is constructed from differing structural elements that is assembled uniquely. Due to the differing structural elements, the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). In addition, the prior art applicable to one invention would not likely be applicable to another invention.

The requirement is still deemed proper and is therefore made FINAL.

Claims 27, and 30-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/23/2022.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Regarding Claim 18, line 23, “and comprising an outer surface contiguous” should be changed to – and the first bushing comprising an outer surface contiguous—to clarify that the outer surface is of the first bushing. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Conery et al. (US 3650481, hereinafter: “Conery”) in view of Walker (US 2331641).
In reference to Claim 18
Conery discloses:
A pump (10 grinder pump) comprising:
a) a motor housing (12 housing) enclosing a motor housing volume (volume created by housing 12) and comprising a motor housing side wall (side wall of housing 12 indicated by leading edge 12)  having a distal end (portion of the housing 12 near the seal 62);
b) a motor (14 electric motor) contained within the motor housing volume and comprising a rotatable shaft (16) having a distal portion (portion of shaft opposite end of the electric motor 14);
c) a volute housing (22 housing section and 72) enclosing a pump volute chamber (cavity shown by leading edge of 52, 48 in Fig. 1), and joined to the distal end of the motor housing and comprising:
i) an upper volute wall (see Figure 1 of the Detailed Action);
ii) a seal housing portion (66) comprising a seal housing side wall (see Figure 1 of the Detailed Action) extending upwardly from the upper volute wall and surrounding the distal portion of the shaft of the motor, and comprised of a lower region including a lower bore (see Figure 1 of the Detailed Action), a central region forming an annular central cavity (68 chamber) around the distal portion of the shaft of the motor, an upper region including an upper bore (see Figure 1 of the Detailed Action);

d) an upper seal (62) disposed in the upper bore of the seal housing side wall,
and in sealing contact with the distal portion of the motor shaft, and in
fluid communication with the annular central cavity;
e) a first bushing (72, 72a) fitted in the lower bore of the seal housing side wall, and comprising an outer surface (outer surface of 72) contiguous with the lower bore of the seal housing side wall to form –a first interface-- therebetween; and
f) a lower seal (64) disposed in an inner bore (inner bore of bushing 72, 72a) of the first bushing . (Col. 4, ll. 47-75; Col. 5, ll. 1-4; Fig. 1).

Conery is silent on the interface between the outer surface of the first bushing and the lower bore of the seal housing side wall forming a first pressure-relieving interface. 

Walker teaches a pump comprising sealing means comprising a sealing house (D) and a bushing (8). Walker teaches the outer surface of the bushing (8) is contiguous with the bore of the seal housing side wall (side wall of D) such that it forms a pressure-relieving interface therebetween (“As the fluid is forced under pressure from the pump to the sealing means through Pipe H and the inlet opening 14 is larger than the outlet opening 15, it is apparent that the fluid will fill the sealing means as aforesaid whereby to maintain the desired liquid seal around the shaft to prevent the intaking of atmospheric air into the pump housing”  (Page 2, Col. 1, ll. 38-45). (Page 1, Col. 2, ll. 30-55, Page 2, Col. 1, ll. 1-70; Fig. 1-3). 
Based on the teaching of Conery and Walker, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first bushing of Conery by replacing it with the bushing of Walker for the purpose of allowing pressurized fluid to flow between the sealing housing wall and the first bushing to provide effective sealing means while preventing the pressurized fluid from escaping the sealing housing (Page 2, Col. 1, ll. 30-45).

    PNG
    media_image1.png
    847
    638
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1 of Conery.
In reference to Claim 21
Conery as modified by Walker discloses:
The pump of claim 18, wherein Conery discloses the first bushing is further comprised of a lateral flange surface (see Figure 1 of the Detailed Action) contiguous with a lateral base surface (see Figure 1 of the Detailed Action)of the seal housing.

In reference to Claim 22
Conery as modified by Walker discloses:
The pump of claim 21, wherein Conery as modified by Walker discloses the lateral flange surface contiguous with the lateral base surface of the seal housing forms a portion of the first pressure-relieving interface. This is shown in Figure 3 of Walker wherein Walker teaches a lateral base surface (17) of the seal housing (D) forms a pressure-relieving interface with the lateral surface of the bushing (8) (Fig. 1, 3). 

In reference to Claim 23
Conery as modified by Walker discloses:
The pump of claim 18, wherein the first bushing (72a, 72) comprises an upper cavity (Cavity of 72a) surrounding a portion of the rotatable shaft (16) of the motor and forming --a second interface—. However, based on the modification of the first bushing of Conery by replacing it with the bushing of Walker as discussed in rejection of Claim 18 above, --the second interface— of Conery as modified by Walker would form a second pressure-relieving interface.

In reference to Claim 24
Conery as modified by Walker discloses:
The pump of claim 23. Conery discloses a second bushing (70) fitted in the inner cavity of the first bushing.
Conery is silent on the second pressure-relieving interface being formed between an inner bore of the second bushing and the motor shaft.

Walker teaches a second bushing (6) fitted in the inner cavity of the first bushing (8). Walker teaches the second pressure-relieving interface is formed between an inner bore of the second bushing and the motor shaft (E).(Page 1, Col. 2, ll. 30-55, Page 2, Col. 1, ll. 1-70; Fig. 1-3).
Based on the teaching of Conery and Walker, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second bushing of Conery by replacing it with the second bushing of Walker for the purpose of allowing pressurized fluid to flow between the motor shaft and the second bushing to provide effective the sealing means while preventing the pressurized fluid from escaping the sealing housing (Page 2, Col. 1, ll. 30-45).
In reference to Claim 25
Conery as modified by Walker discloses:
The pump of claim 23. Conery discloses a second bushing (70) fitted in the inner cavity of the first bushing.
Conery is silent on the second pressure-relieving interface being formed between an outer surface of the second bushing and the inner cavity of the first bushing.
Based on the teaching of Conery and Walker, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second bushing of Conery by replacing it with the second bushing of Walker for the purpose of allowing pressurized fluid to flow between the first bushing and the second bushing to provide effective the sealing means while preventing the pressurized fluid from escaping the sealing housing (Page 2, Col. 1, ll. 30-45).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Conery et al. (US 3650481, hereinafter: “Conery”) in view of Walker (US 2331641) as applied to claim 18 above, and further in view of Pohler (US 20140199165).

In reference to Claim 26
Conery as modified by Walker discloses:
The pump of claim 18. Conery discloses the volute housing (22 housing section and 72) and seal housing portion (66).

Conery as modified by Walker is silent on the volute housing (200) and seal housing portion being formed as a single unitary part.

Pohler teaches a pump comprising the volute housing (200) and seal housing portion (224) are formed as a single unitary part (“the problem of reducing pump manufacturing and assembly cost while enabling greater precision of pump assembly is solved by providing a unitary pump volute 200 formed as a single piece and comprising certain features” [0054]).

Based on the teaching of Conery and Walker, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the volute housing and sealing housing portion of Conery by constructing them to be a single unitary piece as taught by Pohler for the purpose of “reducing pump manufacturing and assembly cost” [0054, Pohler]. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Conery et al. (US 3650481, hereinafter: “Conery”) in view of Walker (US 2331641) as applied to claim 18 above, and further in view of Molis (US 3715169).

In reference to Claim 28
Conery as modified by Walker discloses:
The pump of claim 18. Conery discloses the first bushing (72, 72a) is in contact with the seal housing portion (66). 
Conery as modified by Walker is silent on the first bushing being in contact with the seal housing portion in a slip fit.  
Molis teaches a rotary pump wherein a pair of bushings (23,24) is in contact with the seal housing portion (16, 17) in a slip fit (“The seal includes a pair of end bushings of which one is directly connected to the shaft and the other end bushing is mounted on the housing, and a pair of intermediate pin-connected bushings slip-fitted upon the shaft with a compression spring urging the intermediate bushings toward one another and maintaining an elastomer ring under compression therebetween to seal off flow of fluid around the shaft and between such pin-connected intermediate bushings,” Abstract). 
Based on the teaching of Conery and Walker, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first bushing and sealing housing portion of Conery by constructing the bushing to be in a slip fit with relative to the seal housing portion as taught by Molis for the purpose of to provide sealing means in the seal housing and shaft within. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Conery et al. (US 3650481, hereinafter: “Conery”) in view of Walker (US 2331641) as applied to claim 18 above, and further in view of Sence (US 3128712).

In reference to Claim 29
Conery as modified by Walker discloses:
The pump of claim 18. Conery as modified by Walker discloses the first pressure-relieving interface (see rejection of Claim 18 above). 
Conery as modified by Walker is silent on the first pressure-relieving interface being a flame arrestor.

Sence teaches a motor pump comprising bushing (50) which disposed around the shaft (12) (“bushings are used on both ends of the rotor to minimize the pressure drop across the rotor chamber. These bushings also serve as a flame path bushing to confine, retard and extinguish any flames emanating from an explosion within the rotor chambers. Use of bushings for quenching flames is well known in the motor art.” Col. 3, ll. 47-53) (Col. 3, ll. 1-75; Fig. 1). 
Based on the teaching of Conery and Walker, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first bushing and the first pressure-relieving interface of Conery as modified by Walker by additionally utilizing them as a flame arrestor as taught by Sence since “Use of bushings for quenching flames is well known in the motor art,” (Col. 3, ll. 52-53, Sence). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andersson (US 8197192), Dorsch et al. (US 7125221), Mitsch (US 5044566), Doering et al. (US 20050053461), and Doering et al. (US 7168915) disclose a liquid pump having a volute housing and pump housing having bushing and seals that are disposed around the shaft. Durdin, Jr. (US 1842081) discloses a unitary single piece volute and seal housing. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745